Citation Nr: 1509882	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at an October 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

The Veteran contends that he has current hypertension which had its onset in service.  Service treatment records include a March 1970 examination for entrance into service which reveals that multiple blood pressure readings were taken and were recorded as 176/100, 160/100, 154/100, and 142/82.  The Veteran was diagnosed as having hypertension.  Additional blood pressure readings were taken prior to his entrance into service over the course of three days in March and April 1970.  The systolic pressure ranged from 120 to 140 and the diastolic pressure ranged from 70 to 90.  The remainder of the service treatment records include blood pressure readings taken in February 1973 and the report of a February 1973 examination for separation from service which reveals that a blood pressure reading of 156/102 was recorded.

In an October 2014 letter, a physician who had treated the Veteran in the 1960s and early 1970s (W.C.D.) reported that he had reviewed the records associated with the Veteran's service connection claim and opined that it was likely ("as least as likely as not") that his hypertension was aggravated by service.  There was no further explanation or rationale provided for this opinion.  Furthermore, it is unclear whether the Veteran has a current diagnosis of hypertension.  Thus, VA's duty to obtain an examination is triggered.  

Moreover, the Veteran reported during the October 2014 hearing that he received VA treatment (see page 14 of the hearing transcript), but he did not specify the location of such treatment and there are currently no VA treatment records included among his record.  

The Veteran also reported during the October 2014 hearing that he received relevant treatment from Dr. Chandler (see page 8 of the hearing transcript) and Dr. Crenshaw (see page 14 of the hearing transcript).  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran.

2.  With any necessary assistance from the Veteran, obtain records from Dr. Chandler and Dr. Crenshaw (see pages 8 and 14 of the hearing transcript).  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should confirm whether the Veteran currently has hypertension.  

If hypertension is diagnosed, the examiner should then answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension, which pre-existed his military service, was aggravated during active duty beyond the normal progression of the disease?

In formulating the above opinion, the examiner shall acknowledge and comment on all evidence of elevated blood pressure readings and hypertension prior to and during service (including the March 1970 examination for entrance into service, the blood pressure readings recorded in March and April 1970 and February 1973, and the February 1973 examination for separation from service), and the October 2014 opinion from W.C.D.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




